Name: Commission Regulation (EEC) No 1544/88 of 1 June 1988 amending Regulation (EEC) No 756/70 on granting aid for skimmed milk processed into casein and caseinates
 Type: Regulation
 Subject Matter: food technology;  processed agricultural produce
 Date Published: nan

 No L 139/ 10 Official Journal of the European Communities 4. 6 . 88 COMMISSION REGULATION (EEC) No 1544/88 of 1 June 1988 amending Regulation (EEC) No " 756/70 on granting aid for skimmed milk processed into casein and -caseinates THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 11 (3) thereof, Whereas in view of recent developments on the market in skimmed milk and skimmed-milk powder and the large reduction in public stocks resulting, the aid fixed by Article 2 ( 1 ) of Commission Regulation (EEC) No 756/70 (3), as last amended by Regulation (EEC) No 667/88 (4), can be reduced ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 756/70 , '8,45 ECU' is replaced by 7,39 ECU'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with ' effect from 20 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 110, 29 . 4 . 1988, p. 27 . 0 OJ No L 91 , 25. 4. 1970, p. 28 ! ( «) OJ No L 69, 15 . 3 . 1988 , p. 20.